     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICHARD D. MOORE,

                                   Plaintiff,
                                                           No. 18-CV-3679 (KMK)
                          v.
                                                             OPINION & ORDER
THE UNITED STATES OF AMERICA,

                                 Defendant.


Appearances:

Richard D. Moore
Beacon, NY
Pro se Plaintiff

Charles Salim Jacob, Esq.
United States Attorney’s Office, Southern District of New York
New York, NY
Counsel for Defendant

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Richard D. Moore (“Plaintiff”) brings this Action, pursuant to the Federal

Tort Claims Act (“FTCA”) and state law, against the United States of America (“Defendant”),

alleging that he received negligent medical care in November 2015 at HRHCare Hudson

Community Health’s Beacon Health Center (the “Beacon Health Center”), a federally funded

health clinic. (See Am. Compl. (Dkt. No. 6).) Before the Court is Defendant’s Motion for

Summary Judgment (the “Motion”). (See Not. of Mot. (Dkt. No. 48).) For the reasons explained

herein, the Motion is granted.
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 2 of 19



                                           I. Background

       A. Factual Background

       The following facts are taken from Defendant’s statement pursuant to Local Civil Rule

56.1, (see Def.’s Local Rule 56.1 Statement in Supp. of Mot. (“Def.’s 56.1”) (Dkt. No. 51)), the

exhibits submitted by Defendant, (Decl. of Charles S. Jacob, Esq. in Supp. of Mot. (“Jacob

Decl.”) (Dkt. No. 50)), as well as Plaintiff’s Amended Complaint, (see Am. Compl.), and are

recounted in the light most favorable to Plaintiff, the non-movant, see Wandering Dago, Inc. v.

Destito, 879 F.3d 20, 30 (2d Cir. 2018). Defendant has sent the required Local Rule 56.2 Notice

to Plaintiff. (See Cert. of Service; id. Ex. A (“Rule 56.2 Notice”) (Dkt. Nos. 52, 52-1).)1



       1
          Local Civil Rule 56.1(a) requires the moving party to submit a “short and concise
statement, in numbered paragraphs, of the material facts as to which the moving party contends
there is no genuine issue to be tried.” Local Civ. R. 56.1(a). The nonmoving party must then
submit “a correspondingly numbered paragraph responding to each numbered paragraph in the
statement of the moving party, and if necessary, additional paragraphs containing a separate,
short[,] and concise statement of additional material facts as to which it is contended that there
exists a genuine issue to be tried.” Id. at 56.1(b). “If the opposing party . . . fails to controvert a
fact set forth in the movant’s Rule 56.1 statement, that fact will be deemed admitted pursuant to
the local rule.” Baity v. Kralik, 51 F. Supp. 3d 414, 418 (S.D.N.Y. 2014) (citation and quotation
marks omitted); see also T.Y. v. N.Y.C. Dep’t of Educ., 584 F.3d 412, 418 (2d Cir. 2009) (same).
“A pro se litigant is not excused from this rule.” Brandever v. Port Imperial Ferry Corp., No.
13-CV-2813, 2014 WL 1053774, at *3 (S.D.N.Y. Mar. 13, 2014) (citation and italics omitted).
Here, Defendant filed and served their 56.1 Statement, (see Def.’s 56.1; Cert. of Service), in
addition to a statement notifying Plaintiff of the potential consequences of not responding to the
Motion, as required by Local Rule 56.2, (see Rule 56.2 Notice). Despite this notice, Plaintiff
failed to submit a response to Defendant’s 56.1 Statement. Accordingly, the Court may conclude
that the facts in Defendant’s 56.1 Statement are uncontested and admissible. See Brandever,
2014 WL 1053774, at *3 (concluding that because the pro se plaintiff did not submit a Rule 56.1
statement in response to the defendant’s statement of facts, “there [were] no material issues of
fact”); Anand v. N.Y. State Div. of Hous. & Cmty. Renewal, No. 11-CV-9616, 2013 WL
4757837, at *7 (S.D.N.Y. Aug. 29, 2013) (same).
         Nevertheless, in light of the “special solicitude” afforded to pro se litigants “when
confronted with motions for summary judgment,” Graham v. Lewinski, 848 F.2d 342, 344 (2d
Cir. 1988) (citation omitted), the Court will “in its discretion opt to conduct an assiduous review
of the record” when deciding the instant Motion, Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d
Cir. 2001) (citation and quotation marks omitted); see also Houston v. Teamsters Local 210,
Affiliated Health & Ins. Fund-Vacation Fringe Ben. Fund, 27 F. Supp. 3d 346, 349 (E.D.N.Y.
                                                  2
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 3 of 19



       In November 2015, Plaintiff had Type 2 diabetes. (Def.’s 56.1 ¶ 1; see also Jacob Decl.

Ex. A (“Pl.’s Medical Records”), at US000012 (Dkt. No. 50-1).) On November 5, 2015,

Plaintiff arrived at the Beacon Health Center, where he was seen by Joyce Tibbet, D.O. (“Dr.

Tibbet”), and Melissa Kelly (“Kelly”), a lab technician. (Def.’s 56.1 ¶ 2; see also Pl.’s Medical

Records, at US000012–15; Jacob Decl. Ex. B (“Tibbet Dep. Tr.”) 33 (Dkt. No. 50-2).)

Plaintiff’s Medical Records note that the reasons for the appointment were “1. Pre-Visit Planning

done for visit/footcheck” and “2. . . . medication refills and follow up.” (Pl.’s Medical Records,

at US000012.)

       When Dr. Tibbet examined Plaintiff, he appeared not to be in any distress; his heart was

functioning regularly, his lungs were clear, he did not exhibit any swelling, and he was alert and

oriented. (Def.’s 56.1 ¶ 4; Tibbet Dep. Tr. 25; Pl.’s Medical Records, at US000012–13.)

Plaintiff did not make any complaints to Dr. Tibbet of dizziness, lightheadedness, or blurred

vision. (Def.’s 56.1 ¶ 5; Tibbet Dep. Tr. 26–27; Pl.’s Medical Records, at US000012–15.)

Because Plaintiff presented no signs of disorientation or ill health during the appointment, no

Beacon Health Center provider used a “glucometer” to obtain an instant reading of Plaintiff’s

contemporaneous glucose level. (Def.’s 56.1 ¶¶ 5–8; Tibbet Dep. Tr. 30–31, 45.) Instead, Dr.


2014) (“Although [the] plaintiffs did not file a Rule 56.1 statement, the Court has independently
reviewed the record to ensure that there is uncontroverted evidence to support the paragraphs
referenced in [the] defendants’ Rule 56.1.”), appeal dismissed, No. 14-2899 (2d Cir. March 13,
2015); Pagan v. Corr. Med. Servs., No. 11-CV-1357, 2013 WL 5425587, at *2 (S.D.N.Y. Sept.
27, 2013) (explaining that “[t]he [c]ourt ha[d] considered the [motions for summary judgment] in
light of the entirety of the record to afford [the pro se] [p]laintiff the special solicitude to which
he [was] entitled” where the plaintiff failed to submit a Rule 56.1 response (citation omitted));
Cherry v. Byram Hills Cent. Sch. Dist., No. 11-CV-3872, 2013 WL 2922483, at *1 (S.D.N.Y.
June 14, 2013) (“[W]here a pro se plaintiff fails to submit a proper . . . Rule 56.1 statement in
opposition to a summary judgment motion, the [c]ourt retains some discretion to consider the
substance of the plaintiff’s arguments, where actually supported by evidentiary submissions.”
(italics and quotation marks omitted)). The Court will therefore consider whether any facts in
the record contradict Defendant’s 56.1 Statement.


                                                  3
       Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 4 of 19



Tibbet ordered certain medication refills and some bloodwork for Plaintiff, including a

comprehensive metabolic panel and an “A1c test.” (Pl.’s Medical Records, at US000014; see

also Jacob Decl. Ex. C (“Kelly Dep. Tr.”) 33–34 (Dkt. No. 50-3).)

        An A1c test measures an individual’s average glucose level over the course of a three-

month period, and does not reveal the individual’s glucose level on any specific day or time.

(See Kelly Dep. Tr. 37.) Beacon Health Center could run its own A1c test in house through a

“DCA Vantage” machine. (See id. at 18–19, 32; Pl.’s Medical Records, at US000014.) A

comprehensive metabolic panel, on the other hand, measures numerous substances in an

individual’s blood, such as calcium, sodium, albumin, and glucose levels. (See Pl.’s Medical

Records, at US000046 (showing results of Plaintiff’s comprehensive medical panel).) On

November 5, 2015, Beacon Health Center designated the panel to be performed by an outside

provider, Bioreference Laboratory, whose couriers picked up patient blood samples from the

center and delivered them to the laboratory twice a day. (See Kelly Dep. Tr. 23–24, 31–33.)

Bioreference Laboratory would perform the analysis and return the results electronically to

Beacon Health Center, typically after the patient had already been discharged. (See id. at 23–

24.)

        Following Dr. Tibbet’s assessment, Plaintiff went to Beacon Health Center’s in-house

laboratory, where he met with Kelly, a lab technician. (See Tibbet Dep. Tr. 33–34.) For the A1c

test, Kelly used a “finger stick,” and for the comprehensive metabolic panel, Kelly had to

perform a venous blood draw. (See Kelly Dep. Tr. 17–18.) Kelly testified that her practice is

generally to observe patients as they have their blood drawn and to pay attention to their eyes,

breathing, and ability to communicate. (See id. at 30–31.) Should Kelly have any concerns

about the patient’s reaction to the blood draw, her usual practice is to immediately take off the



                                                 4
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 5 of 19



tourniquet, pull the needle out, stabilize the patient, and yell “code blue” to get the attention of

nearby doctors and nurses. (See id. at 31.) Such an event would typically be recorded in the

patient’s chart. (See id.) However, nothing in Plaintiff’s Medical Records suggests that anything

of the sort occurred during his testing with Kelly on November 5, 2015. (See id. at 41; see also

Pl.’s Medical Records, at US000012–15.)

       The A1c test that Kelly performed on Plaintiff that day returned a result of “error.” (See

Kelly Dep. Tr. 18–19.) According to Kelly, this could mean that the blood sample used for the

test was clotted or had air bubbles, that there was not enough blood for the test, or that the

cartridge used to carry the sample was bad. (Id. at 19.) The error message is not indicative of

the level of glucose in the blood sample. (Id. at 19–20.)

       Dr. Tibbet saw no reason to retain Plaintiff at Beacon Health Center, so he was

subsequently discharged. (See Tibbet Dep. Tr. 44–45.) Following his discharge, Plaintiff was in

an automobile accident, where his vehicle struck a pole. (See Jacob Decl. Ex. D (“Pl.’s Accident

Records”), at Beacon 00002 (Dkt. No. 50-4).) Plaintiff was transported to St. Luke’s Cornwall

Hospital (“St. Luke’s”). (See id.) Plaintiff’s medical records indicate that he was diagnosed with

a “fracture at the base of the second proximal phalanx” of his right hand. (See Jacob Decl. Ex. E

(“Pl.’s St. Luke’s Medical Records”), at St. Luke’s 00048 (Dkt. No. 50-5).) Plaintiff was

discharged from St. Luke’s on the same day. (See id. at St. Luke’s 00039.)

       At 6:59 a.m. on November 6, 2015, Beacon Health Center received Plaintiff’s metabolic

panel results from Bioreference Laboratory. (See Kelly Dep. Tr. 35–36; Kelly Dep. Ex. 2

(available at Dkt. No. 50-3).) Among other measurements, the report assigned a value of 24

mg/dL to glucose, while the “reference range” for glucose in the report was 70–99 mg/dL. (See

Pl.’s Medical Records, at US000046.) At approximately 8:30 a.m., Dr. Tibbet reviewed the



                                                  5
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 6 of 19



panel. (See id. at US000009–10; Tibbet Dep. Tr. 34.) At this appointment, Plaintiff appears to

have told Dr. Tibbet that he “blacked out” and “totaled his car” the previous day. (Pl.’s Medical

Records, at US000009.) He also told Dr. Tibbet that he took his insulin yesterday but “did not

eat at all” and “was not checking blood sugars.” (See id.) The notes also state that Plaintiff’s

right finger was “lacerated,” and that Plaintiff indicated that this “was the only injury.” (See id.)

Dr. Tibbet ordered another A1c test, which showed a value of 9.1. (See id. at US000010.) Dr.

Tibbet also noted that Plaintiff should follow-up with an “ortho” in three days for the wound on

Plaintiff’s hand. (See id.)

        Based on the foregoing events, Plaintiff alleges that Defendant deviated from “accepted

standards of medical care,” (Am. Compl. ¶ 14), that Defendant is liable under the doctrine of res

ipsa loquitor, (id. ¶ 19), and that Defendant is liable to Plaintiff under the doctrine of “Prima

Facie Tort,” (id. ¶ 25).

        B. Procedural History

        Plaintiff, who was counseled at the time, commenced this Action on April 26, 2018 by

filing the Complaint. (See Compl. (Dkt. No. 1).) Plaintiff filed the Amended Complaint on June

6, 2018. (See Am. Compl.) Defendant Answered on October 22, 2018. (See Answer (Dkt. No.

15).) Following an Initial Conference on December 12, 2018, the Court issued a Case

Management Plan and Scheduling Order. (See Order (Dkt. No. 19); Dkt. (minute entry for Dec.

12, 2018).) The case was referred to Magistrate Judge Paul E. Davison for general pretrial

matters, including discovery. (See Order (Dkt. No. 20).)

        On September 17, 2019, Defendant filed a Pre-Motion Letter seeking leave to file a

motion for summary judgment. (See Dkt. No. 35.) Plaintiff was ordered to respond by

September 30, 2019. (See Dkt. No. 36.) However, instead of responding to Defendant’s



                                                  6
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 7 of 19



substantive arguments, Plaintiff’s counsel filed a letter indicating that he wished to be relieved as

Plaintiff’s counsel because he had “provided very specific advice . . . regarding . . . the only

legally justifiable course of action,” but that Plaintiff was “refusing to follow” it. (See Dkt. No.

37.) Plaintiff’s counsel filed a formal Motion To Withdraw, (Dkt. No. 39), which was granted

by the Court, (Dkt. No. 41). The Court provided Plaintiff with 30 days to obtain new counsel.

(See id.) Over a month later, the Court had not heard anything from Plaintiff, and no new

counsel appeared on the docket, so the Court issued an Order To Show Cause as to why the

Action should not be dismissed for failure to prosecute. (See Order To Show Cause (Dkt. No.

44).) Following Plaintiff’s failure to appear at a scheduled Status Conference, the Court issued

another Order To Show Cause on December 18, 2019. (See Order (Dkt. No. 45).)

       On January 6, 2020, Plaintiff responded and stated that he wished to continue the Action

and that he would proceed pro se. (See Dkt. No. 46.) In response, the Court set a briefing

schedule for the instant Motion. (See Dkt. No. 47.)

       Defendant filed its Motion on February 6, 2020. (See Not. of Mot.; Jacob Decl.; Def.’s

56.1; Cert. of Service; see also Def.’s Mem. of Law in Supp. of Mot. (“Def.’s Mem.”) (Dkt. No.

49).) Plaintiff did not respond in a timely fashion. In response to a letter from Defendant asking

the Court to consider the Motion fully submitted, (Dkt. No. 53), the Court gave Plaintiff a final

deadline of April 30, 2020 to file an opposition, (Dkt. No. 54). Plaintiff has failed to respond,

and, and as requested by Defendant, (Dkt. No. 55), the Court thus deems the Motion fully

submitted, (Dkt. No. 56).




                                                  7
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 8 of 19



                                           II. Discussion

       A. Standard of Review

       Summary judgment is appropriate where the movant shows that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 123–24 (2d Cir.

2014) (same). “In determining whether summary judgment is appropriate,” a court must

“construe the facts in the light most favorable to the non-moving party and . . . resolve all

ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653

F.3d 156, 164 (2d Cir. 2011) (quotation marks omitted); see also Borough of Upper Saddle River

v. Rockland Cty. Sewer Dist. No. 1, 16 F. Supp. 3d 294, 314 (S.D.N.Y. 2014) (same). “It is the

movant’s burden to show that no genuine factual dispute exists.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004); see also Berry v. Marchinkowski, 137 F. Supp.

3d 495, 521 (S.D.N.Y. 2015) (same).

       “However, when the burden of proof at trial would fall on the nonmoving party, it

ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” in which case “the nonmoving party must come

forward with admissible evidence sufficient to raise a genuine issue of fact for trial in order to

avoid summary judgment.” CILP Assocs., L.P. v. Pricewaterhouse Coopers LLP, 735 F.3d 114,

123 (2d Cir. 2013) (alteration and quotation marks omitted). Further, “[t]o survive a [summary

judgment] motion . . ., [a nonmovant] need[s] to create more than a ‘metaphysical’ possibility

that his allegations were correct; he need[s] to ‘come forward with specific facts showing that

there is a genuine issue for trial,’” Wrobel v. County of Erie, 692 F.3d 22, 30 (2d Cir. 2012)

(emphasis omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,



                                                   8
      Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 9 of 19



586–87 (1986)), “and cannot rely on the mere allegations or denials contained in the pleadings,”

Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310, 322 (S.D.N.Y. 2014) (quotation marks

omitted); see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (“When a motion for

summary judgment is properly supported by documents or other evidentiary materials, the party

opposing summary judgment may not merely rest on the allegations or denials of his pleading

. . . .”). And, “[w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007).

       “On a motion for summary judgment, a fact is material if it might affect the outcome of

the suit under the governing law.” Royal Crown Day Care LLC v. Dep’t of Health & Mental

Hygiene, 746 F.3d 538, 544 (2d Cir. 2014) (quotation marks omitted). At this stage, “[t]he role

of the court is not to resolve disputed issues of fact but to assess whether there are any factual

issues to be tried.” Brod, 653 F.3d at 164 (quotation marks omitted). Thus, a court’s goal should

be “to isolate and dispose of factually unsupported claims.” Geneva Pharm. Tech. Corp. v. Barr

Labs. Inc., 386 F.3d 485, 495 (2d Cir. 2004) (quotation marks omitted) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323–24 (1986)). However, a district court should consider only evidence

that would be admissible at trial. See Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d

736, 746 (2d Cir. 1998). “[W]here a party relies on affidavits . . . to establish facts, the

statements ‘must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant . . . is competent to testify on the matters stated.’” DiStiso,

691 F.3d at 230 (quoting Fed. R. Civ. P. 56(c)(4)).




                                                  9
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 10 of 19



       As a general rule, “district courts may not weigh evidence or assess the credibility of

witnesses at the summary judgment stage.” Jeffreys v. City of New York, 426 F.3d 549, 551 (2d

Cir. 2005); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (noting that at the

summary judgment stage, the court is not to “weigh the evidence and determine the truth of the

matter”); Vital v. Interfaith Med. Ctr., 168 F.3d 615, 622 (2d Cir. 1999) (“Assessments of

credibility and choices between conflicting versions of the events are matters for the jury, not for

the court on summary judgment.” (quotation marks omitted)). Where the evidence presents “a

question of ‘he said, she said’” the court “cannot . . . take a side at the summary judgment stage.”

Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726 (2d Cir. 2010); see also Kassel

v. City of Middletown, 272 F. Supp. 3d 516, 535 (S.D.N.Y. 2017) (noting that “it is not the role

of the [c]ourt at summary judgment to resolve [a] factual clash”); Bale v. Nastasi, 982 F. Supp.

2d 250, 258–59 (S.D.N.Y. 2013) (stating that “[w]here each side . . . tells a story that is at least

plausible and would allow a jury to find in its favor, it is for the jury to make the credibility

determinations and apportion liability, and not for the court.”). And, even if the non-movant’s

evidence is “thin, [a non-movant’s] own sworn statement is adequate to counter summary

judgment.” Scott v. Coughlin, 344 F.3d 282, 290–91 (2d Cir. 2003) (holding that “[t]he

credibility of [Plaintiff’s] statements and the weight of contradictory evidence may only be

evaluated by a finder of fact.”).

       Finally, the Second Circuit has instructed that when a court considers a motion for

summary judgment, “special solicitude” should be afforded a pro se litigant, see Graham, 848

F.2d at 344; accord Mercado v. Div. of N.Y. State Police, No. 96-CV-235, 2001 WL 563741, at

*7 (S.D.N.Y. May 24, 2001) (same), and a court should construe “the submissions of a pro se

litigant . . . liberally” and interpret them “to raise the strongest arguments that they suggest,”



                                                  10
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 11 of 19



Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (italics and quotation

marks omitted). Moreover, “the failure to oppose a motion for summary judgment alone does

not justify the granting of summary judgment.” Vt. Teddy Bear Co., 373 F.3d at 244; see also

Jackson v. Fed. Exp., 766 F.3d 189, 196 (2d Cir. 2014) (explaining that “an examination of the

legal validity of an entry of summary judgment should . . . be[] made in light of the opposing

party’s pro se status” (italics omitted)). “Nonetheless, proceeding pro se does not otherwise

relieve a litigant of the usual requirements of summary judgment, and a pro se party’s bald

assertions unsupported by evidence . . . are insufficient to overcome a motion for summary

judgment.” Houston, 27 F. Supp. 3d at 351 (alterations, italics, and quotation marks omitted);

see also Flores v. City of New York, No. 15-CV-2903, 2017 WL 3263147, at *2 (S.D.N.Y. July

31, 2017) (same).

       B. Analysis

           1. Medical Malpractice Claim

       Plaintiff’s first cause of action is described as “negligence and deviations from the

accepted standards of medical care” by Defendant. (Am. Compl. ¶ 14.) The Court interprets this

as a claim for medical malpractice, which under New York law, requires a showing of “(1) a

deviation or departure from accepted medical practice, and (2) evidence that such departure was

a proximate cause of injury.” Junger v. Singh, 393 F. Supp. 3d 313, 321 (W.D.N.Y. 2019)

(quotation marks omitted) (quoting Ongley v. St Lukes Roosevelt Hosp. Ctr., 725 F. App’x 44, 46

(2d Cir. 2018)).2 In medical malpractice cases, “it is incumbent upon the plaintiff to present

expert testimony in support of the allegations to establish a prima facie case of [medical]


       2
          The Court notes that New York law is made applicable to FTCA claims by 28 U.S.C.
§ 2674. See Guttridge v. United States, 927 F.2d 730, 732 (2d Cir. 1991) (“[T]he FTCA defines
the liability of the United States in terms of that of a private individual under the law of the state
where the alleged tort occurred . . . .”).
                                                  11
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 12 of 19



malpractice,” unless “the alleged act of malpractice falls within the competence of a lay

[factfinder] to evaluate.” Sitts v. United States, 811 F.2d 736, 739 (2d Cir. 1987) (quotation

marks omitted) (collecting cases); see also Ongley, 725 F. App’x at 46–47 (“To survive

summary judgment, . . . [t]he plaintiff must present expert testimony, and the expert’s opinion

must demonstrate the requisite nexus between the malpractice allegedly committed and the harm

suffered.” (citations and quotation marks omitted)); Vivar v. City of New York, No. 18-CV-5987,

2020 WL 1505654, at *15 n.14 (S.D.N.Y. Mar. 30, 2020) (same); Junger, 393 F. Supp. 3d at 321

(same) (collecting cases). Acts of malpractice that may fall within a lay factfinder’s purview

must be “clear and obvious” deviations from standard medical care. Sitts, 811 F.2d at 740.

Examples of such obvious deviations are “when a dentist pulls the wrong tooth or when a patient

undergoing surgery to a particular body part incurs an injury to a different body part.” Winters v.

United States, No. 10-CV-7571, 2013 WL 1627950, at *7 (S.D.N.Y. Apr. 16, 2013) (citation

omitted), appeal dismissed, No. 13-1771 (2d Cir. Aug. 22, 2013).

       Plaintiff’s claim does not fall within the category of a clear and obvious deviation such

that it may be resolved by a lay factfinder without expert testimony. Therefore, his claim cannot

survive summary judgment. The record shows that Plaintiff showed no outward signs of

physical distress or disorientation during his appointment on November 5, 2015. (See Def.’s

56.1 ¶¶ 4–5; Tibbet Dep. Tr. 25–27, 44–45; Kelly Dep. Tr. 30–31, 41; Pl.’s Medical Records, at

US000012–15.) Although the A1c test returned a reading of “error,” (Kelly Dep. Tr. 19), it

would not be “clear and obvious” to a lay factfinder, Sitts, 811 F.2d at 740, without expert

testimony, whether Kelly or Dr. Tibbet should have reconducted the A1c test when Plaintiff

exhibited no other signs of glucose problems, especially where an error message was indicative

of technical problems with the sample and not of abnormal glucose levels, (see Kelly Dep. Tr.



                                                12
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 13 of 19



18–19). Moreover, Defendant has presented evidence that the A1c test reflects a three-month

average of glucose levels and, therefore, would have been unlikely to influence a

contemporaneous discharge decision, anyway. (See id. at 37–38.)3 Whether Kelly or Dr. Tibbet

should have delayed Plaintiff’s discharge or taken other medical steps, despite no outward signs

of abnormal glucose levels, is beyond the grasp of a lay factfinder. See Ross v. United States,

No. 15-CV-1094, 2018 WL 1870470, at *2, 4 (N.D.N.Y. Apr. 17, 2018) (explaining that even a

pro se plaintiff’s medical malpractice claim cannot survive summary judgment where the

plaintiff offered only her own “opinions regarding procedures and treatment” the decedent

should have received, and could not provide expert testimony to support her contention that poor

cardiological care resulted in the decedent’s sudden death at home); DeLorenzo v. St. Clare’s

Hosp. of Schenectady, N.Y., 892 N.Y.S.2d 678, 680 (App. Div. 2010) (affirming lower court’s

grant of summary judgment for the defendant where, inter alia, the plaintiff failed to “offer any

competent medical evidence” to support her malpractice claim where she complained about the


       3
          Plaintiff testified in his deposition that the reason for his November 5 appointment was
a hypoglycemic episode he experienced in the early morning hours of the same day. (See Joseph
Decl. Ex. F (“Pl.’s Dep. Tr.”) 63–64 (Dkt. No. 50-6).) However, Plaintiff does not recall
whether he mentioned the hypoglycemic episode to any medical professional or whether he was
sweaty or dizzy at any point during his appointment. (See id. at 91.) Moreover, nothing in
Plaintiff’s Medical Records notes any recent hypoglycemic incident; indeed, the Records note
the reasons for the appointment were a “Pre-Visit Planning done for visit/footcheck” and an
opportunity to obtain “medication refills.” (See Pl.’s Medical Records, at US000012.) And the
Records also state that Plaintiff was “well appearing,” demonstrated “no acute distress,” and had
a “regular breathing rate.” (See id. at US000013.) “Where undisputed medical records directly
and irrefutably contradict a plaintiff’s description of his injuries, no reasonable jury could credit
plaintiff’s account of the happening.” See Whittle v. Ulloa, No. 15-CV-8875, 2019 WL 110958,
at *3 n.9 (S.D.N.Y. Jan. 4, 2019) (citation, alteration, emphasis, and quotation marks omitted);
see also Vega v. Rell, 611 F. App’x 22, 25–26 (2d Cir. 2015) (affirming district court’s grant of
summary judgment where “uncontroverted medical records undercut each” of the plaintiff’s
“counter-assertions of fact”).
        Therefore, even to the extent Plaintiff’s testimony could somehow make this case an
exception to the general rule that expert medical testimony is required to establish a prima facie
medical malpractice case, his factual assertions are undermined by the record and fail to create a
genuine dispute of material fact.
                                                 13
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 14 of 19



quality of care she received in an emergency room and “the instructions given her upon her

discharge” (collecting cases)); Dunn v. Khan, 880 N.Y.S.2d 653, 655 (App. Div. 2009)

(affirming grant of summary judgment to the defendants in a medical malpractice claim where

the plaintiff failed to produce admissible expert evidence to rebut the doctor’s conclusion that

“there was no medical condition which precluded [the decedent’s] discharge”); see also Smith v.

Masterson, 353 F. App’x 505, 508 (2d Cir. 2009) (affirming dismissal of medical malpractice

claim at summary judgment where the pro se plaintiff failed to produce any expert evidence to

suggest that a decision to treat his dislocated jaw with a particular medical technique did not fall

“within accepted standards” or that the treatment was “the proximate cause of [the plaintiff’s

subsequent] alleged injuries”). And Plaintiff has failed to produce any expert testimony

supporting his contention that any medical provider deviated from standard medical care.

Plaintiff has also failed to provide any evidence connecting any purported deviation from

standard medical care to the alleged “black out” he experienced after his first doctor’s

appointment. (See Pl.’s Medical Records, at US000009.) “[E]vidence that [any alleged]

departure [from standard medical care] was a proximate cause of injury” is another necessary

element of a medical malpractice claim. See Junger, 393 F. Supp. 3d at 321 (citation and

quotation marks omitted). Indeed, the record shows that, on the day after the accident, Plaintiff

told Dr. Tibbet that he had not eaten the previous day and was not measuring his blood sugar,

suggesting that expert testimony would also have been necessary to parse out the various

possible sources of causation that ultimately led to Plaintiff’s accident. (See Pl.’s Medical

Records, at US000009.)

       “Granting summary judgment to [Defendant] . . . is consistent with several Second

Circuit cases affirming the granting of summary judgment in favor of defendants on medical



                                                 14
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 15 of 19



malpractice and negligence claims where plaintiffs—including pro se plaintiffs—failed to

present expert testimony . . . sufficient to establish the existence of any genuine issue of material

fact . . . .” Urena v. Yan Wolfson, M.D., No. 09-CV-1107, 2012 WL 958529, at *6–8 (E.D.N.Y.

Mar. 20, 2012) (italics omitted) (collecting cases) (granting summary judgment where the

plaintiff failed to produce any expert evidence that, inter alia, his discharge following a particular

procedure was below accepted standards of medical care), appeal dismissed, No. 12-1922 (2d

Cir. Oct. 9, 2012); see also Shields v. United States, 446 F. App’x 325, 326–27 (2d Cir. 2011)

(affirming district court’s dismissal of a pro se plaintiff’s medical malpractice claim for failure to

present expert testimony on whether the defendant’s actions could have caused the injury at

issue). Therefore, Plaintiff’s medical malpractice claim is dismissed.

       To the extent Plaintiff claims that Beacon Health Center was negligent in hiring,

supervising, and/or training its personnel, such a claim would also fail. (See Am. Compl. ¶ 12.)

This type of claim requires all the ordinary elements of negligence, along with three additional

elements: “(1) that the tort-feasor and the defendant were in an employer-employee relationship,

(2) that the employer knew or should have known of the employee’s propensity for the conduct

which caused the injury prior to the injury’s occurrence, and (3) that the tort was committed on

the employer’s premises or with the employer’s chattels.” Ehrens v. Lutheran Church, 385 F.3d

232, 235 (2d Cir. 2004) (citations and quotation marks omitted). In addition to the fatal flaw that

Plaintiff has failed to produce any evidence suggesting that Defendant “was on notice” of any of

the medical providers’ “relevant tortious propensities,” Coffey v. City of New York, 853 N.Y.S.2d

551, 552–53 (App. Div. 2008) (citation omitted), the claim also fails because Plaintiff has failed

to establish an underlying tort, see Zeak v. United States, No. 11-CV-4523, 2015 WL 246340, at

*3 (S.D.N.Y. Jan. 20, 2015) (“[T]he [defendant] is correct that because the negligent hiring and



                                                 15
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 16 of 19



retention claim is predicated on an underlying tort of medical malpractice, the [c]ourt’s prior

grant of summary judgment in favor of the [defendant] on that claim vitiates [the p]laintiff’s

ability to bring this derivative claim.” (record citation omitted)) (collecting cases). Therefore,

any derivative negligent hiring, supervising, or training claim is also dismissed.

           2. “Res Ipsa Loquitor” Claim

       It is unclear what exactly Plaintiff intended to assert where he claims that Defendant is

“liable . . . under the doctrine of res ipsa loquitor for compensatory and/or punitive damages.”

(Am. Compl. ¶ 19 (alteration omitted).) Res ipsa loquitor “is an evidentiary standard, not a cause

of action.” Horton v. Greenwich Hosp., No. 12-CV-4436, 2014 WL 956468, at *2 (S.D.N.Y.

Mar. 10, 2014) (citations omitted). It “does not create a presumption in favor of the plaintiff but

merely permits the inference of negligence to be drawn from the circumstance of the occurrence.

The rule has the effect of creating a prima facie case of negligence sufficient for submission to

the jury, and the jury may—but is not required to—draw the permissible inference.”

Dermatossian v. N.Y.C. Transit Auth., 492 N.E.2d 1200, 1204 (N.Y. 1986) (citations omitted).

The theory is only applicable where the plaintiff can establish that: “(1) the event [is] of a kind

which ordinarily does not occur in the absence of someone’s negligence; (2) it [was] caused by

an agency or instrumentality within the exclusive control of the defendant; [and] (3) it [was] not .

. . due to any voluntary action or contribution on the part of the plaintiff.” Ebanks v. N.Y.C.

Transit Auth., 512 N.E.2d 297, 298 (N.Y. 1987) (citations omitted); accord Mink Mart, Inc. v.

Reliance Ins. Co., 12 F. App’x 23, 24–25 (2d Cir. 2000). In the context of medical malpractice

actions, “consensus exists . . . that a narrow category of factually simple medical malpractice

cases [that] require[] no expert” may “enable the jury reasonably to conclude that the accident

would not happen without negligence.” Kambat v. St. Francis Hosp., 678 N.E.2d 456, 459 (N.Y.



                                                 16
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 17 of 19



1997). A common example is “where a surgeon leaves a sponge or foreign object inside the

plaintiff’s body.” Id. (collecting cases). This Court has already determined that Plaintiff’s

medical circumstances were not so obvious that expert testimony is not necessary to show that

any provider deviated from standard medical care. Therefore, Plaintiff’s case is also ineligible

for the application of the res ipsa loquitor doctrine. Moreover, this mechanism is simply not

applicable in rebutting a motion for summary judgment. See Horton, 2014 WL 956468, at *2

(explaining that res ipsa loquitor “is not a cause of action separate from negligence; it is instead

one of the ways to establish negligence” (citation and quotation marks omitted)). Therefore,

Plaintiff’s second cause of action does not recite any cognizable legal claim and is dismissed.

           3. “Prima Facie Tort” Claim

       In the third cause of action, Plaintiff alleges that Defendant “is liable to [] Plaintiff under

the doctrine of Prima Facie Tort for compensatory and/or punitive damages.” (Am. Compl.

¶ 25.) “Under New York [l]aw, there are four elements required to support a claim for prima

facie tort: (1) intentional infliction of harm, (2) causing special damages, (3) without excuse or

justification, and (4) by an act or series of acts that would otherwise be lawful.” Restis v. Am.

Coal. Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 730 (S.D.N.Y. 2014) (citation and italics

omitted). “The first element requires ‘disinterested malevolence,’ which means that ‘the plaintiff

cannot recover unless the defendant’s conduct was not only harmful, but done with the sole

intent to harm.’” Hall v. City of White Plains, 185 F. Supp. 2d 293, 304–05 (S.D.N.Y. 2002)

(citation omitted); see also Pandian v. N.Y. Health & Hosps. Corp., 863 N.Y.S.2d 668, 669–70

(App. Div. 2008) (dismissing the plaintiff’s prima facie tort claim where the plaintiff failed to

allege that malevolence was the defendants’ sole motivation); Curiano v. Suozzi, 480 N.Y.S.2d

466, 469 (App. Div. 1984) (explaining that the “sole” motivation for the defendant’s actions



                                                 17
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 18 of 19



must be one of malevolence). Furthermore, a prima facie tort claim is “highly disfavored in New

York.” Nevin v. Citibank, N.A., 107 F. Supp. 2d 333, 347 (S.D.N.Y. 2000) (citation omitted).

       Simply put, Plaintiff has neither alleged any facts nor provided any evidence that any

medical provider’s conduct was “done with the sole intent to harm.” Hall, 185 F. Supp. 2d at

305 (citation and quotation marks omitted). At most, Plaintiff has alleged that his medical

providers failed to predict an upcoming diabetic episode. Even for that claim, Plaintiff has failed

to provide any medical evidence suggesting that the medical providers behaved outside of

standard medical practice, much less intentionally so. Without plausibly alleging or presenting

any evidence that any provider acted with malevolence, Plaintiff cannot sustain a prima facie tort

claim. Moreover, because the facts alleged—at most—could have on their face given rise to a

medical malpractice claim, Plaintiff’s ability to allege a prima facie tort claim collapses as a

matter of law. “[O]nce a traditional tort is established[,] the cause of action for prima facie tort

disappears.” Chen v. United States, 854 F.2d 622, 628 (2d Cir. 1988) (quotation marks omitted)

(collecting cases). Therefore, Plaintiff’s prima facie tort claim fails, not only because of the

sufficiency of the pleadings and the record, but also because an alternate action in tort already

exists. See Caldwell v. Am. Basketball Ass’n, Inc., 825 F. Supp. 558, 577 (S.D.N.Y. 1993)

(“[A]n action for prima facie tort will not lie where the allegations fall within the scope of a

traditional tort theory.” (citation and italics omitted)), aff’d, 66 F.3d 523 (2d Cir. 1995); Belsky v.

Lowenthal, 405 N.Y.S.2d 62, 65 (App. Div. 1978) (“It would be unwise . . . to allow every

unrealized cause of action to be tortured into a prima facie tort action, . . . thus affording a forum

for a never ending source of new litigation. Every failed suit for medical malpractice could

conceivably then be made the basis of a prima facie tort.”); Fada Indus., Inc. v. Falchi Bldg. Co.,

L.P., 730 N.Y.S.2d 827, 841 (Sup. Ct. 2001) (explaining that a plaintiff may not “merely



                                                  18
     Case 7:18-cv-03679-KMK-PED Document 57 Filed 05/27/20 Page 19 of 19



reiterate[] the allegations asserted under” other “causes of action” in support of an alleged prima

facie tort (citation and quotation marks omitted)).

                                          III. Conclusion

       For the foregoing reasons, the Court grants Defendant’s Motion for Summary Judgment.

The Clerk of Court is respectfully directed to terminate the pending Motion, (Dkt. No. 48), enter

judgment for Defendant, mail a copy of this Opinion & Order to Plaintiff, and close this case.

SO ORDERED.

DATED:         May 27, 2020
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                19
